Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: in instant paragraph [0041], the bottom layer includes element 790. However, Fig. 7 does not include 790. Instead, Fig. 7 includes two instances of 780, which is defined in paragraph [036] as the top layer of the surface protection system. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 6 recites “light-weight textured vinyl material”. The instant disclosure fails to provide a definition for “light-weight” and thus it is unclear what the molecular mass of the material must be to meet the claim limitation. For purposes of examination, any vinyl material will be interpreted as light-weight.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konasiewicz et al. US 8,518,516 B1 (“Konasiewicz”).
Regarding claims 1 and 3-4, Konasiewicz teaches floor runners providing temporary protection of floor surfaces by utilizing interlockable floor runners to reduce hazardous bunching, slipping, or other unintended movement of the floor runners (col. 1, lines 8-13).
As shown in Fig. 1 below, Konasiewicz teaches the floor runner 12 having a first end 14, a second end 16, a first layer 18 and a second layer 20, wherein a first fastener 22 is coupled to the first layer 18 proximate the first end 14 of the runner 12 (col. 2, lines 4-8). A second fastener 24 is coupled to the second layer 20 proximate the second end 16 of the runner 12, wherein the second fastener 24 is complimentary to the first fastener 22 such that the second fastener 24 is selectively couplable to an adjacently positioned first fastener 22 of a second runner 12 (col. 2, lines 8-13). Konasiewicz teaches a 

    PNG
    media_image1.png
    462
    684
    media_image1.png
    Greyscale

Konasiewicz additionally teaches Fig. 4 (below), which shows a first runner 12 and a second runner 52 interlocked through the first fastener 22 and the second fastener 24 (col. 2, lines 50-60).

    PNG
    media_image2.png
    323
    703
    media_image2.png
    Greyscale

Konasiewicz teaches the first layer 18 is constructed of absorbent canvas 26 or another similar material and the second layer 20 is constructed of a rubberized non-slip material 28 or other material that may provide both frictional engagement to a surface 30 and impermeability to liquids (col. 2, lines 17-23).
Per claim 1, the first runner reads on the claimed main body and the second runner reads on the claimed extending member, as shown below:

    PNG
    media_image3.png
    620
    1024
    media_image3.png
    Greyscale

As to the preamble of "an aircraft carpet protection system", the Applicant has not provided a clear definition of "an aircraft carpet protection system" in the Specification. Absent a clear definition, the term "an aircraft carpet protection system" may be given its broadest reasonable meaning. In light of this, the Examiner submits that the term "an aircraft protection system" alone does not impart any physical and/or chemical structure to the claims. In light of this, it should be noted that the Examiner has given no patentable weight to "an aircraft protection system". It has been held that a claim containing a "recitation with respect to the manner in which a claimed article is intended to be employed does not differentiate the claimed article from a prior art article if the prior art article teaches all the structural limitations of the claim. Ex parte Masham, 
Regarding claims 7 and 9, Konasiewicz teaches the interlockable floor runners of claim 1, as described above. Konasiewicz teaches the first fastener 22 and second fastener 24 may be hook and loop fasteners (col. 2, lines 23-30). 
As the fasteners are hook-and-loop fasteners, the first runner 12 and second runner 52 are removably secured to each other.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Konasiewicz et al. US 8,518,516 B1 (“Konasiewicz”)..
Regarding claim 2, Konasiewicz teaches the interlockable floor runners of claim 1, as described above. Konasiewicz further teaches the runner 12 may be provided with a length ranging from 3 feet (36 inches) to 20 feet (240 inches) (col. 2, lines 59-61). As the claimed range falls within the teachings of Konasiewicz, the limitation is anticipated by Konasiewicz.
Alternatively, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a length for runner 12 that falls within the claimed range of 108 inches (9 feet) and 230 inches (19.1 feet), because it would have been choosing a length between 3 feet to 20 feet, which would have been a choice from a finite number of identified, predictable solutions of a length useful for runner 12 of the interlockable floor runners of Konasiewicz and possessing the benefits taught by Konasiewicz.  One of ordinary skill in the art would have been 
Regarding claim 8, Konasiewicz teaches the interlockable floor runners of claim 1, as described above. 
The claimed “extending member configured to be received on the main body at a plurality of different positions” defines the claimed aircraft carpet protection system by what it does, rather than what it is. This is a functional limitation, and therefore is not evaluated on its own, but in conjunction with the remainder of claim 8. See MPEP 2173.05(g). Konasiewicz teaches the claimed structure as stated in the above rejection, and therefore would be capable of performing in the manner claimed.
Alternatively, Konasiewicz teaches the fasteners 22 and 24 (hoop-and-loop) interlock the runners 12 and 52 (col. 2, lines 4-16 and 50-61) and that interlocking the floor runners reduces hazardous bunching, slipping, or other unintended movement of the floor runners (col. 1, lines 8-13). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to attach additional fasteners 22 and 24 to the runners 12 and 52 in other locations than those shown in Figs. 1 and 4 above, based on the teaching of Konasiewicz.  The motivation for doing so would have been to further reduce hazardous bunching, slipping, or other unintended movement of the floor runners, as taught by Konesiewicz.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Konasiewicz et al. US 8,518,516 B1 (“Konasiewicz”) as applied to claim 1 above, and further in view of What is Duck Cloth?, Big Duck Canvas, April 14th, 2018—obtained from The Wayback Machine, hereinafter (“Big Duck Canvas”).
Regarding claim 5, Konasiewicz teaches the interlockable floor runners of claim 1, as described above. Konasiewicz teaches the first layer 18 is constructed of absorbent canvas 26 or another similar material (col. 2, lines 17-23). However, Konasiewicz fails to teach the specific type of canvas.
Big Duck Canvas teaches cotton duck (canvas) is a heavy, plain woven cotton fabric (pg. 1, first paragraph) that is incredibly resistant to tearing and rough wear (pg. 1, third paragraph) and is not prone to snagging (pg. 1, last paragraph).
Therefore it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use cotton duck (canvas) for the first layer 18 of the first runner 12 and second runner 52, based on the teaching of Big Duck Canvas.  The motivation for doing so would have been to provide a first layer that is incredibly resistant to tearing and rough wear, and is not prone to snagging, as taught by Big Duck Canvas.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Konasiewicz et al. US 8,518,516 B1 (“Konasiewicz”) as applied to claim 1 above, and further in view of Murphy US 2007/0128429 A1 (“Murphy”).
Regarding claim 6
Murphy teaches a floor mat designed to protect objects or people from damage (abstract), wherein the floor mat comprises a bottom surface including a rubberized material (¶ [0015]). Murphy teaches the bottom surface may specifically include rubberized vinyl fabric, which has the advantage of high durability, high coefficient of friction with a number of adjoining surfaces, and high flexibility (¶ [0015]).
Therefore it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to construct the second layer 20 of the first runner 12 and the second runner 52 with a rubberized vinyl fabric, based on the teaching of Murphy.  The motivation for doing so would have been to obtain a second layer 20 having high durability, high coefficient of friction with a number of adjoining surfaces, and high flexibility, as taught by Murphy.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Konasiewicz et al. US 8,518,516 B1 (“Konasiewicz”) as applied to claim 1 above, and further in view of Bailey WO 97/06029 A1 (“Bailey”).
Regarding claim 10, Konasiewicz teaches the interlockable floor runners of claim 1, as described above. 
Konasiewicz fails to teach wherein the length of the first fastener 22 is 1.5 to 3 times greater than the length of second fastener 24. However, Konasiewicz does teach the first fastener 22 may be a hook portion 32 and the second fastener 24 may be a loop portion 34. (col. 2, lines 23-30). Additionally, each individual floor runner comprises first fasteners 22 and second fasteners 24, as shown above in Fig. 1.
Bailey teaches an accessory floor mat that is retained in place on a carpet floor covering of a motor vehicle by a hook and look type fastener in which the hook portion (30) and loop portion (32) are of difference sizes (abstract). Bailey teaches the second portion 32 (loop portion) is substantially larger 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a length for the second fasteners 24 (loop portions) to be at least 2 times greater than the length for the first fasteners 22 (hook portions), based on the teaching of Bailey.  The motivation for doing so would have been to ensure that the first fasteners 22 are substantially fully engaged with the second fasteners 24, as taught by Bailey.
A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Konasiewicz et al. US 8,518,516 B1 (“Konasiewicz”) as applied to claim 1 above, and further in view of Conner US 1,237,243 (“Conner”).
Regarding claims 11-12, Konasiewicz teaches the interlockable floor runners of claim 1, as described above. 
Konasiewicz fails to teach a strap is attached to the interlockable floor runners.
Conner teaches an outdoor rug to protect the user from moisture of the ground (pg. 1, lines 16-19) which comprises straps attached to the backing or supporting base of the outdoor rug (pg. 1, lines 92-95). The straps secure the outdoor rug in a rolled configuration, which allow for convenience in carrying (pg. 1, lines 95-101).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add straps to each interlockable floor runner of Konasiewicz, based on the teaching of Conner.  The motivation for doing so would have been to secure the floor runners in a rolled configuration to allow for convenience in carrying, as taught by Conner.
As the straps are added to each interlockable floor runner, the limitation of claim 12 is met.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786